May 6, 2015 Securities & Exchange Commission F Street, N.E. Washington, DC 20549 Re: National Variable Annuity Account II - (“Registrant”) Post-Effective Amendment No. 30 to the Registration Statement filed on Form N-4 (SEC File Nos. 333-19583; 811-08015) Ladies and Gentlemen: On behalf of National Life Insurance Company (the “Company”) and National Variable Annuity Account II (the “Account”), we are transmitting a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933, as amended. In this regard, we certify that the Prospectus and the Statement of Additional Information for the variable annuity contracts offered by the Company through the Account that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the above-referenced post-effective amendment (the “Amendment”) to the registration statement on Form N-4 for the Account.That Amendment was filed electronically with the Commission on May 1, 2015. If you have any questions or would like further information, please contact me at (802) 229-7410. Sincerely, National Variable Annuity Account II By: /s/ Lisa Muller Lisa Muller Sr.
